Exhibit 10.1

LOGO [g57112img001_ex101.jpg]

PROMISSORY NOTE SECURED BY REPAYMENT GUARANTY

 

  Loan No. 51-0906315

$150,000,000.00

  New York, New York   May 17, 2007

MERS MIN #8000101-0000005551-6

 

1. PROMISE TO PAY. For value received, the undersigned PR HYATTSVILLE LLC, a
Delaware limited liability company (“Borrower”), promise(s) to pay to the order
of WELLS FARGO BANK, NATIONAL ASSOCIATION (“Lender”), 1320 Willow Pass Road,
Suite 300, Concord, California 94520, or at such other place as may be
designated in writing by Lender, the principal sum of ONE HUNDRED FIFTY MILLION
AND NO/100THS DOLLARS ($150,000,000.00) (“Loan”), with interest thereon as
specified herein. All sums owing hereunder are payable in lawful money of the
United States of America, in immediately available funds, without offset,
deduction or counterclaim of any kind.

 

2. GUARANTY AND INDEMNITY DEED OF TRUST. This Note is guaranteed by a Repayment
Guaranty of even date herewith from PR PRINCE GEORGE’S PLAZA LLC, a Delaware
limited liability company (“Trustor”) to Lender (“Guaranty”), which Guaranty is
secured by, among other things, that Indemnity Deed of Trust and Absolute
Assignment of Rents and Leases and Security Agreement (and Fixture Filing)
(“Deed of Trust”) of even date herewith from Trustor, identifying the Guaranty
as an obligation secured thereby and encumbering certain real property described
therein (“Property”) given by Trustor for the benefit of Mortgage Electronic
Registration Systems, Inc. a Delaware corporation, as nominee for Lender,
identifying this Note as an obligation secured thereby and encumbering the
Property.

 

3. DEFINITIONS. For the purposes of this Note, the following terms shall have
the following meanings:

“30/360 Basis” means on the basis of a 360-day year consisting of 12 months of
30 days each.

“Actual/360 Basis” means on the basis of a 360-day year and charged on the basis
of actual days elapsed for any whole or partial month in which interest is being
calculated.

“Actual Debt Service” shall mean the monthly debt service for the Loan
multiplied by twelve (12).

“Annual Budget” shall mean an annual budget detailing all reasonable operating
expenses of the Property, including, without limitation, those for maintenance,
repairs, annual taxes, insurance, utilities and other annual expenses (including
capital expenditures) that are standard and customary for properties similar to
the Property.



--------------------------------------------------------------------------------

“Approved Closing Costs” shall mean, with respect to the Approved Sale of a
Release Property, all reasonable and customary closing costs and adjustments not
to exceed the lesser of: (a) five percent (5%) of the applicable Gross Sale
Proceeds, or (b) the amount actually incurred and paid by Borrower (without
contribution by the contract buyer) and reasonably approved by Lender,
including, without limitation, title insurance premiums and charges, the
contributions made by Borrower to buyer’s closing costs, broker’s commissions,
attorneys’ fees, recording charges, transfer taxes and other customary closing
costs (but expressly excluding any approved holdback or any amount Borrower is
required to pay on account of common area charges or real estate taxes).

“Approved Sale” shall mean a sale, transfer or conveyance of a Release Parcel
pursuant to the terms of Section 6.26 of the Deed of Trust.

“Borrower’s Certificate” shall mean that certain Borrower’s SPE Certificate,
dated as of the date hereof, delivered by Borrower to Lender in connection with
the Loan with respect to the representations, warranties and covenants regarding
organizational status of Borrower.

“Business Day” means any day other than a Saturday, Sunday, legal holiday or
other day on which commercial banks in California are authorized or required by
law to close. All references in this Note to a “day” or a “date” shall be to a
calendar day unless specifically referenced as a Business Day.

“Cash Flow” shall mean, on an annual basis, as of the Testing Date, the actual
rental payments (including, but not limited to, payments for taxes, insurance
and operating expenses) with respect to the Property actually received by
Borrower for the twelve (12) calendar month period which ended on the Testing
Date, minus the actual Operating Expenses for such period. Cash Flow shall be
increased by the amounts of any extraordinary non-recurring maintenance items
that were incurred during such twelve (12) calendar month period.

“Cash Management Agreement” shall have the meaning set forth in Section 3.12 of
Exhibit A attached hereto.

“Code” means the Internal Revenue Code of 1986, as amended to date and as
further amended from time to time, or any successor statutes thereto, together
with applicable regulations issued pursuant thereto in temporary or final form.

“Collateral” shall have the meaning stated in the Deed of Trust.

“Debt Service Coverage Ratio” shall mean the ratio of (1) the Cash Flow to
(2) the Actual Debt Service.

“Default” shall have the meaning stated in the Deed of Trust.

“Default Rate” means the lesser of (a) a fixed annual rate equal to 5% plus the
Note Rate and (b) the maximum rate of interest permitted by applicable law.

 

- 2 -



--------------------------------------------------------------------------------

“Defeasance” means the Borrower’s substitution of Collateral and Lender’s
release of the lien of the Deed of Trust upon satisfaction of all of the terms
and conditions of Section 12.

“Defeasance Collateral” means obligations or securities, not subject to
prepayment, call or early redemption, each of which qualifies as a “Government
Security” as defined in Section 2(a)(16) of the Investment Company Act of 1940,
as amended (15 U.S.C. §80a-1 et seq.), together with all revenues and proceeds
of such obligations or securities.

“Defeasance Date” means the date upon which the Defeasance is completed.

“Defeasance Option End Date” means February 28, 2017.

“Defeasance Option Period” means the period from and including the Defeasance
Option Start Date to and including the Defeasance Option End Date.

“Defeasance Option Start Date” means the earlier of (a) the twenty-fifth Due
Date following the Startup Day of any REMIC which holds this Note on the
Defeasance Date and (b) June 1, 2010.

“Defeasance Security Agreements” means a pledge and security agreement and an
account control agreement, each in form and substance customary in commercial
mortgage defeasance transactions.

“Disbursement Date” means the date upon which the Loan proceeds are funded by
Lender into escrow in connection with the closing of the Loan.

“DSCR Cure” means the date subsequent to a DSCR Trigger Event upon which
Borrower provides evidence to Lender, reasonably acceptable to Lender, that
(i) the Debt Service Coverage Ratio in connection with the Loan is equal to or
greater than 1.05 to 1.00 for two (2) consecutive full calendar quarters
subsequent to any DSCR Trigger Event and (ii) no Default has occurred and is
continuing.

“DSCR Trigger Event” shall mean the date upon which the Debt Service Coverage
Ratio is less than 1.05 to 1.00.

“Due Date” means the first day of each calendar month during the period
commencing on the First Due Date and ending on May 1, 2017.

“Effective Date” means the earlier of (a) the date the Deed of Trust is recorded
in the Office of the County Recorder of the county where the Property is located
and (b) the date Lender authorizes the Loan proceeds to be released to Borrower.

“First Due Date” means June 1, 2007.

“First I/O Due Date” means July 1, 2007.

 

- 3 -



--------------------------------------------------------------------------------

“Go Dark Cure” means the date subsequent to a Go Dark Trigger Event upon which
Borrower provides evidence to Lender, reasonably acceptable to Lender, that
(A) (i) the Debt Service Coverage Ratio in connection with the Loan is equal to
or greater than 1.10 to 1.00 for two (2) consecutive full calendar quarters
subsequent to any DSCR Trigger Event or (ii) a replacement tenant, acceptable to
Lender, for Target Corporation, J.C. Penney Company, Inc. or Federated
Department Stores, Inc., or any of their respective successors and/or assign (as
applicable) shall be in possession of, and open for business in, the space
previously occupied by Target Corporation, J.C. Penney Company, Inc. or
Federated Department Stores, Inc., or any of their respective successors and/or
assign (as applicable), as evidenced by an estoppel delivered by such
replacement tenant, which such estoppel shall be acceptable to Lender in all
material respects and (B) no Default has occurred and is continuing.

“Go Dark Trigger Event” shall mean the date upon which (i) any one of (a) Target
Corporation, (b) J.C. Penney Company, Inc. or (c) Federated Department Stores,
Inc. shall cease operating for business (including being open to the public for
retail purposes) at the Property and (ii) the Debt Service Coverage Ratio is
less than 1.10 to 1.00.

“Gross Sale Proceeds” shall mean the contract sales price of a Release Parcel.

“I/O Payment Amount” means an amount equal to the amount of interest accrued on
the Loan at the Note Rate calculated on an Actual/360 Basis for (i) with respect
to the First Due Date, the period beginning on and including the Disbursement
Date through and including the last day of the calendar month in which the
Disbursement Date occurs (provided, that, if the Disbursement Date is the first
day of a calendar month, no such payment shall be required on the First Due
Date) and (ii) with respect to each Due Date thereafter, the calendar month
immediately preceding the applicable Due Date.

“Loan Documents” means the documents identified as such in Exhibit B.

“Loan-To-Value Ratio” shall mean a percentage, calculated by taking a fraction,
the numerator of which is the outstanding principal balance of the Loan and the
denominator of which is the value of all of applicable Release Parcels (not yet
released) and the Remaining Property based on current appraisals thereof and
(ii) any Net Sales Proceeds delivered to Lender in connection with a Partial
Release (as defined in the Deed of Trust), multiplied by one hundred
(100) percent.

“Maturity Date” means June 1, 2017.

“Maximum LTV” means a Loan-to-Value Ratio of 78.9%.

“Minimum Debt Service Coverage Ratio” shall mean a Debt Service Coverage Ratio
of at least 1.30 to 1.00.

“Net Sales Proceeds” means an amount, if any, by which the Gross Sale Proceeds
from an Approved Sale of a Release Property (as defined in the Deed of Trust)
exceeds the sum of the Approved Closing Costs for the sale of such Release
Property.

 

- 4 -



--------------------------------------------------------------------------------

“Note Rate” means a fixed annual rate of 5.513%.

“Open Period Start Date” means March 1, 2017.

“Operating Expenses” shall mean all reasonable operating expenses of the
Property, including, without limitation, those for maintenance, repairs, annual
taxes, insurance, utilities, management fee equal to four percent (4%) of the
difference of (i) Gross Income (as defined in the Cash Management Agreement)
minus (ii) an amount equal to the sum of all reimbursements paid to Trustor by
any tenants pursuant to any Leases, normalized capital expenditures equal to
$0.20 per square foot per annum, and normalized tenant improvement and leasing
commission expenditures equal to $0.44 per square foot per annum, and other
annual expenses that are standard and customary for properties similar to the
Property, and which are set forth in the Annual Budget. Operating Expenses for
this purpose shall not include any interest or principal payments on the Loan or
any allowance for depreciation.

“Prepayment Lockout End Date” means February 28, 2017.

“Prepayment Lockout Period” means the period from and including the Effective
Date to and including the Prepayment Lockout End Date.

“Rating Agencies” means prior to a Securitization, Fitch, Inc. (“Fitch”),
Moody’s Investors Service, Inc. (“Moody’s”), Standard & Poor’s Rating Services
(“S&P”) or any other nationally-recognized statistical rating organization that
is a successor to any of the foregoing or that has been approved by Lender and
which will rate (or are anticipated to rate) the Securities in connection with
the Securitization and, after a Securitization, any of the foregoing that have
rated the Securities.

“Rating Agency Confirmation” shall mean a written affirmation from each of the
Rating Agencies that the credit rating of the Securities by such Rating Agency
immediately prior to the occurrence of the event with respect to which such
Rating Agency Confirmation is sought will not be qualified, downgraded or
withdrawn as a result of the occurrence of such event, which affirmation may be
granted or withheld in such Rating Agency’s sole and absolute discretion.

“Release Parcel” shall have the meaning set forth in the Deed of Trust.

“REMIC” means a “real estate mortgage investment conduit” within the meaning of
Section 860D of the Code.

“Remainder Property” means any portion of the Property that is not released from
the lien of the Deed of Trust as a result of a Partial Release (as defined in
the Deed of Trust).

“Securities” means any certificates, notes, or other securities issues in
connection with a Securitization.

“Securitization” shall mean the securitization of the Loan or any portion
thereof in a single asset securitization or a pooled loan securitization.

 

- 5 -



--------------------------------------------------------------------------------

“Startup Day” means the “startup day” within the meaning of Section 860G(a)(9)
of the Code.

“Successor Borrower” means an entity designated by Borrower, and approved by
Lender, whose sole purpose is to own the Defeasance Collateral delivered by
Borrower under Section 12 and assume Borrower’s obligations with respect to the
Loan either alone, or together with the Defeasance Collateral for other,
previously defeased loans or portions of loans assumed by Successor Borrower
which are also held by the REMIC that holds this Note. Successor Borrower shall,
in either case, be restricted from taking actions that could result in its
bankruptcy or dissolution.

“Testing Date” shall mean March 31, June 30, September 30 and December 31 of
each calendar year, with the first such Testing Date commencing as of
September 30, 2007.

“Trigger Event” shall mean (i) the occurrence of a Default beyond any applicable
notice and cure period, (ii) the occurrence of a DSCR Trigger Event or (iii) the
occurrence of a Go Dark Trigger Event.

 

4. INTEREST; PAYMENTS.

 

  4.1 Interest Accrual. Interest on the outstanding principal balance of this
Note shall accrue from the Disbursement Date at the Note Rate calculated on an
Actual/360 Basis.

 

  4.2 Payments. Monthly payments of interest only, each in the I/O Payment
Amount, shall commence on the First Due Date (provided that if the Disbursement
Date is the first day of a calendar month, no payment shall be required on the
First Due Date) and continue on each Due Date thereafter. On the Maturity Date,
all unpaid principal and accrued but unpaid interest shall be due and owing in
full. All interest shall be paid in arrears. Except as otherwise specifically
provided in this Note or the other Loan Documents, all payments and deposits due
under this Note or the other Loan Documents shall be made to Lender not later
than 12:00 noon, California time, on the day on which such payment or deposit is
due. Any funds received by Lender after such time shall, for all purposes, be
deemed to have been received on the next succeeding Business Day.

 

  4.3 [Intentionally deleted].

 

  4.4 Application of Payments. In the absence of a specific determination by
Lender to the contrary, all payments paid by Borrower to Lender in connection
with the obligations of Borrower under this Note and under the other Loan
Documents shall be applied in the following order of priority: (a) to amounts,
other than principal and interest, due to Lender pursuant to this Note or the
other Loan Documents; (b) to accrued but unpaid interest on this Note; and
(c) to the unpaid principal balance of this Note. Borrower irrevocably waives
the right to direct the application of any payments at any time received by
Lender from or on behalf of Borrower, and Borrower agrees that Lender shall have
the continuing exclusive right to apply any such payments to the then due and
owing obligations of Borrower in such order of priority as Lender may deem
advisable.

 

- 6 -



--------------------------------------------------------------------------------

5. LATE CHARGE; DEFAULT RATE.

 

  5.1 Late Charge. If all or any portion of any payment (including, without
limitation, any payment of any interest, I/O Payment amount, impound or other
deposit) required hereunder (other than the payment due on the Maturity Date) is
not paid or deposited on or before the fourth day following the day on which the
payment is due Borrower shall pay a late or collection charge, as liquidated
damages, equal to 5% of the amount of such unpaid payment. If all or any portion
of the payment due on the Maturity Date is paid after the Maturity Date and on a
date which is not the first day of a month, Borrower shall pay a late or
collection charge, as liquidated damages, equal to the interest which would have
accrued on such amount during the period commencing on the date payment of such
amount is actually made and ending on the last day of the calendar month in
which payment of such amount is actually made. Borrower acknowledges that Lender
will incur additional expenses as a result of any late payments or deposits
hereunder, which expenses would be impracticable to quantify, and that
Borrower’s payments under this Section 5.1 are a reasonable estimate of such
expenses.

 

  5.2 Default Rate. Commencing upon a Default and continuing until such Default
shall have been cured by Borrower, all sums owing on this Note shall bear
interest until paid in full at the Default Rate.

 

6. MAXIMUM RATE PERMITTED BY LAW. Neither this Note nor any of the other Loan
Documents shall require the payment or permit the collection of any interest or
any late payment charge in excess of the maximum rate permitted by law. If any
such excess interest or late payment charge is provided for under this Note or
any of the other Loan Documents or if this Note or any of the other Loan
Documents shall be adjudicated to provide for such excess, neither Borrower nor
Borrower’s successors or assigns shall be obligated to pay such excess, and the
right to demand the payment of any such excess shall be and hereby is waived,
and this provision shall control any other provision of this Note or any of the
other Loan Documents. If Lender shall collect amounts which are deemed to
constitute interest and which would increase the effective interest rate to a
rate in excess of the maximum rate permitted by law, all such amounts deemed to
constitute interest in excess of the maximum legal rate shall, upon such
determination, at the option of Lender, be returned to Borrower or credited
against the outstanding principal balance of this Note.

 

7. ACCELERATION. If (a) Borrower shall fail to pay when due any sums payable
under this Note; (b) any other Default shall occur; or (c) any other event or
condition shall occur which, under the terms of the Deed of Trust or any other
Loan Document, gives rise to a right of acceleration of sums owing under this
Note, then Lender, at its sole option, shall have the right to declare all sums
owing under this Note immediately due and payable; provided, however, that if
the Deed of Trust or any other Loan Document provides for the automatic
acceleration of payment of sums owing under this Note, all sums owing under this
Note shall be automatically due and payable in accordance with the terms of the
Deed of Trust or such other Loan Document.

 

- 7 -



--------------------------------------------------------------------------------

8. BORROWER’S LIABILITY.

 

  8.1. Limitation. Except as otherwise provided in this Section 8, Lender’s
recovery against Borrower under this Note and the other Loan Documents shall be
limited solely to the Property and the Collateral.

 

  8.2.

Exceptions. Nothing contained in Section 8.1 or elsewhere in this Note or the
other Loan Documents, however, shall limit in any way the personal liability of
Borrower owed to Lender (a) for any Losses (as defined herein) incurred by
Lender (including, without limitation, any impairment of Lender’s security for
the Loan) with respect to any of the following matters: (i) fraud or willful
misrepresentation; (ii) intentional material physical waste of the Property or
the Collateral by Borrower and/or any of its affiliates; (iii) failure to pay or
cause to be paid property or other taxes, assessments or charges (other than
amounts paid to Lender for taxes, assessments or charges pursuant to Impounds as
defined in Exhibit A and where Lender elects not to apply such funds toward
payment of the taxes, assessments or charges owed) which may create liens senior
to the lien of the Deed of Trust on all or any portion of the Property, but only
to the extent that the cash flow from the operation of the Property (after
payment of debt service) shall be sufficient to pay such taxes, assessments or
charges; (iv) failure to deliver or cause to be delivered any insurance or
condemnation proceeds or awards or any security deposits received by Borrower or
Trustor to Lender or to otherwise apply or cause to be applied such sums as
required under the terms of the Loan Documents or any other instrument now or
hereafter securing this Note; (v) failure to apply or cause to be applied any
rents, royalties, accounts, revenues, income, issues, profits and other benefits
from the Property which are collected or received by Borrower or Trustor during
the period of any Default or after acceleration of the indebtedness and other
sums owing under the Loan Documents to the payment of either (A) such
indebtedness or other sums or (B) the normal and necessary operating expenses of
the Property; (vi) any breach by Borrower or Trustor of any covenant or
indemnity regarding Hazardous Materials (as defined in the Deed of Trust)
contained in the Loan Documents or any indemnity agreement executed by Trustor
in favor of Lender in connection with the Loan (“Hazardous Materials Indemnity
Agreement”) or any representation or warranty of Borrower or Trustor regarding
Hazardous Materials contained in the Loan Documents or any Hazardous Materials
Indemnity Agreement proving to have been untrue when made; (vii) any and all
mortgage and recordation taxes that are or may become due and payable at any
time (A) in connection with the making of the Loan, (B) in connection with the
recordation of the Deed of Trust, and (C) otherwise arising out of this Loan
transaction; (viii) the breach by Borrower or Trustor of any indemnification of
Lender as set forth in Section 6.25 of the Deed of Trust; (ix) in the event of a
Default resulting from a breach by Trustor of any representation, warranty or
covenant contained in Section 5.2 of the Deed of Trust or a breach by Borrower
or any representation, warranty or covenant contained in the Borrower’s
Certificate by Borrower with regard to actions or omissions which

 

- 8 -



--------------------------------------------------------------------------------

 

occurred prior to the date hereof; or (x) failure of Borrower or Trustor to
deliver to Lender a letter from the applicable department of Prince George’s
County certifying that the Property is free of any zoning and building code
violations (including, without limitation, any violation that exists in
connection with the failure of any required certificates of occupancy to be
issued) or, to the extent such letter discloses any zoning and/or building code
violations, the failure of Borrower or Trustor to cure, or cause the cure of,
such zoning and/or building code violations; (b) in the event the Property or
the Collateral shall become an asset in (i) a voluntary bankruptcy or insolvency
proceeding or (ii) an involuntary bankruptcy or insolvency proceeding (other
than one filed by Lender) which is not dismissed within 90 days of filing; or
(c) in the event of a Default resulting from a Prohibited Property Transfer (as
defined in the Deed of Trust) or a Prohibited Equity Transfer (as defined in the
Deed of Trust).

Borrower’s liability with respect to the obligations set forth in subsection
(a)(x) above shall be null and void upon delivery to Lender of evidence,
reasonably acceptable to Lender, that the Property is free and clear of all
zoning and building code violations (which such evidence may include a letter
from the applicable department of Prince George’s County certifying the Property
is free of any zoning and building code violations). Upon receipt of acceptable
evidence that the Property is free and clear of all zoning and building code
violations, Lender shall deliver to Borrower and/or Trustor an acknowledgment
that Borrower’s liability with respect to the obligations set forth in
subsection (a)(x) above is then null and void.

“Losses” shall mean any and all claims, suits, liabilities (including, without
limitation, strict liabilities), actions, proceedings, obligations, debts,
damages, losses, costs, expenses, fines, penalties, charges, fees, judgments,
awards, amounts paid in settlement of whatever kind or nature (including, but
not limited to, legal fees and other costs of defense).

 

  8.3 No Release or Impairment. Nothing contained in Section 8.1 shall be deemed
to release, affect or impair the indebtedness evidenced by this Note or the
obligations of Borrower under, or the liens and security interests created by
the Loan Documents, or Lender’s rights to enforce its remedies under this Note
and the other Loan Documents, including, without limitation, the right to pursue
any remedy for injunctive or other equitable relief, or any suit or action in
connection with the preservation, enforcement or foreclosure of the liens,
mortgages, assignments and security interests which are now or at any time
hereafter security for the payment and performance of all obligations under this
Note or the other Loan Documents.

 

  8.4 Prevail and Control. The provisions of this Section 8 shall prevail and
control over any contrary provisions elsewhere in this Note or the other Loan
Documents.

 

- 9 -



--------------------------------------------------------------------------------

  8.5 Deed of Trust Acknowledgement. Borrower agrees and acknowledges that the
provisions of Sections 6.19, 6.22 and 6.25 of the Deed of Trust are hereby
incorporated herein by reference and Borrower hereby agrees to be bound by the
obligations set forth in such provisions as incorporated herein.

 

9. NON-TRUSTOR BORROWER. If any Borrower is not also a Trustor (as defined in
the Deed of Trust), such Borrower hereby makes all representations and
warranties contained in Article 5 of the Deed of Trust, all covenants contained
in Section 6.15 of the Deed of Trust, and all indemnities contained in
Section 6.19 of the Deed of Trust, jointly and severally with the Trustor, to
and for the benefit of Beneficiary and Beneficiary Group (both as defined in the
Deed of Trust).

 

10. MISCELLANEOUS.

 

  10.1. Joint and Several Liability. If this Note is executed by more than one
person or entity as Borrower, the obligations of each such person or entity
shall be joint and several. No person or entity shall be a mere accommodation
maker, but each shall be primarily and directly liable hereunder.

 

  10.2. Waiver of Presentment. Except as otherwise provided in any other Loan
Document, Borrower hereby waives presentment, demand, notice of dishonor, notice
of default or delinquency, notice of intent to accelerate, notice of
acceleration, notice of nonpayment, notice of costs, expenses or losses and
interest thereon, and notice of interest on interest and late charges.

 

  10.3. Delay In Enforcement. No previous waiver or failure or delay by Lender
in acting with respect to the terms of this Note or the Deed of Trust shall
constitute a waiver of any breach, default or failure of condition under this
Note, the Deed of Trust or the obligations secured thereby. A waiver of any term
of this Note, the Deed of Trust or of any of the obligations secured thereby
must be made in writing signed by Lender, shall be limited to the express terms
of such waiver, and shall not constitute a waiver of any subsequent obligation
of Borrower. The acceptance at any time by Lender of any past-due amount shall
not be deemed to be a waiver of the right to require prompt payment when due of
any other amounts then or thereafter due and payable.

 

  10.4. Time of the Essence. Time is of the essence with respect to every
provision hereof.

 

  10.5.

Governing Law. This Note was accepted by Lender in the State of New York, which
state the parties agree has a substantial relationship to the parties and to the
underlying transaction embodied hereby. Accordingly, in all respects, including,
without limiting the generality of the foregoing, matters of construction,
validity, enforceability and performance, this Note, the Deed of Trust and the
other Loan Documents and the obligations arising hereunder and thereunder shall
be governed by, and construed in accordance with, the laws of the State of New
York applicable to contracts made and performed in such state and any applicable
law of the United States of America, except that at all times

 

- 10 -



--------------------------------------------------------------------------------

 

the provisions for the enforcement of Lender’s STATUTORY POWER OF SALE granted
under the Deed of Trust securing this Note and the creation, perfection and
enforcement of the security interests created pursuant thereto and pursuant to
the other Loan Documents shall be governed by and construed according to the law
of the state where the Property is located. Except as provided in the
immediately preceding sentence, Borrower hereby unconditionally and irrevocably
waives, to the fullest extent permitted by law, any claim to assert that the law
of any jurisdiction other than New York governs the Deed of Trust, this Note and
the other Loan Documents.

 

  10.6. Consent to Jurisdiction. Borrower irrevocably submits to the
jurisdiction of: (a) any state or federal court sitting in the State of New York
over any suit, action, or proceeding, brought by Borrower against Lender,
arising out of or relating to this Note or the Loan evidenced hereby; (b) any
state or federal court sitting in the state where the Property is located or the
state in which Borrower’s principal place of business is located over any suit,
action or proceeding, brought by Lender against Borrower, arising out of or
relating to this Note or the Loan evidenced hereby; and (c) any state court
sitting in the county of the state where the Property is located over any suit,
action, or proceeding, brought by Lender to exercise its STATUTORY POWER OF SALE
under the Deed of Trust or any action brought by the Lender to enforce its
rights with respect to the Collateral. Borrower irrevocably waives, to the
fullest extent permitted by law, any objection that Borrower may now or
hereafter have to the laying of venue of any such suit, action, or proceeding
brought in any such court and any claim that any such suit, action, or
proceeding brought in any such court has been brought in an inconvenient forum.

 

  10.7. Counterparts. This Note may be executed in any number of counterparts,
each of which when executed and delivered shall be deemed an original and all of
which taken together shall be deemed to be one and the same Note.

 

  10.8. Heirs, Successors and Assigns. All of the terms, covenants, conditions
and indemnities contained in this Note and the other Loan Documents shall be
binding upon the heirs, successors and assigns of Borrower and shall inure to
the benefit of the successors and assigns of Lender. The foregoing sentence
shall not be construed to permit Borrower to assign the Loan except as otherwise
permitted in this Note or the other Loan Documents.

 

  10.9. Severability. If any term of this Note, or the application thereof to
any person or circumstances, shall, to any extent, be invalid or unenforceable,
the remainder of this Note, or the application of such term to persons or
circumstances other than those as to which it is invalid or unenforceable, shall
not be affected thereby, and each term of this Note shall be valid and
enforceable to the fullest extent permitted by law.

 

- 11 -



--------------------------------------------------------------------------------

  10.10. Consents and Approvals. Wherever Lender’s consent, approval, acceptance
or satisfaction is required under any provision of this Note or any of the other
Loan Documents, such consent, approval, acceptance or satisfaction shall not be
unreasonably withheld, conditioned or delayed by Lender unless such provision
expressly so provides.

 

  10.11. Notices. All notices and other communications that are required or
permitted to be given to a party under this Note shall be in writing and shall
be sent to such party, either by personal delivery, by overnight delivery
service, by certified first class mail, return receipt requested, or by
facsimile transmission to the address or facsimile number below. All such
notices and communications shall be effective upon receipt of such delivery or
facsimile transmission. The addresses and facsimile numbers of the parties shall
be:

 

Borrower:

 

Lender:

PR Hyattsville LLC

  Wells Fargo Bank, National Association

c/o PREIT Associates, L.P.

  1320 Willow Pass Road, Suite 300

200 South Broad Street, Third Floor

  Concord, CA 94520

Philadelphia, PA 19102

  Loan No. 51-0906315

Attention: Andrew M. Ioannou

  FAX No.: (925) 691-5249

FAX No.: (215) 546-8562

 

 

  10.12. Exhibits. Exhibits A and B attached hereto are incorporated herein by
this reference.

 

11. PREPAYMENT—DEFEASANCE ONLY. Borrower acknowledges that any prepayment of
this Note will cause Lender to lose its interest rate yield on this Note and
will possibly require that Lender reinvest any such prepayment amount in loans
of a lesser interest rate yield (including, without limitation, in debt
obligations other than first mortgage loans on commercial properties). As a
consequence, Borrower agrees as follows, as an integral part of the
consideration for Lender’s making the Loan:

 

  11.1. Voluntary Prepayment. Any voluntary prepayment of this Note: (a) is
prohibited during the Prepayment Lockout Period, and (b) is permitted in full
only, and not in part.

 

  11.2. Prepayment Charge.

 

  (a)

Basic Charge. Except as provided below, if this Note is prepaid prior to the
Open Period Start Date, whether such prepayment is involuntary or upon
acceleration of the principal amount of this Note by Lender following a Default,
Borrower shall pay to Lender on the prepayment date (in addition to all other
sums then due and owing to Lender under the Loan Documents) a prepayment charge
equal to the greater of the following two amounts: (i) an amount equal to 1% of
the amount prepaid; or (ii) an amount equal to (A) the amount, if any, by which
the sum of the

 

- 12 -



--------------------------------------------------------------------------------

 

present values as of the prepayment date of all unpaid principal and interest
payments required under this Note, calculated by discounting such payments from
their respective Due Dates (or, with respect to the payment required on the
Maturity Date, from the Maturity Date) back to the prepayment date at a discount
rate equal to the Periodic Treasury Yield (defined below) exceeds the
outstanding principal balance of the Loan as of the prepayment date, multiplied
by (B) a fraction whose numerator is the amount prepaid and whose denominator is
the outstanding principal balance of the Loan as of the prepayment date. For
purposes of the foregoing, “Periodic Treasury Yield” means (iii) the annual
yield to maturity of the actively traded non-callable United States Treasury
fixed interest rate security (other than any such security which can be
surrendered at the option of the holder at face value in payment of federal
estate tax or which was issued at a substantial discount) that has a maturity
closest to (whether before, on or after) the Maturity Date (or if two or more
such securities have maturity dates equally close to the Maturity Date, the
average annual yield to maturity of all such securities), as reported in The
Wall Street Journal or other authoritative publication or news retrieval service
on the fifth Business Day preceding the prepayment date, divided by (iv) 12, if
the Due Dates are monthly, or 4, if the scheduled Due Dates are quarterly.

 

  (b) Additional Charge. If this Note is prepaid on any day other than a Due
Date, whether such prepayment is voluntary, involuntary or upon full
acceleration of the principal amount of this Note by Lender following a Default,
Borrower shall pay to Lender on the prepayment date (in addition to the basic
prepayment charge described in Section 11.2.a above and all other sums then due
and owing to Lender under this Note and the other Loan Documents) an additional
prepayment charge equal to the interest which would otherwise have accrued on
the amount prepaid (had such prepayment not occurred) during the period from and
including the prepayment date to and including the last day of the month in
which the prepayment occurred.

 

  (c) Exclusion. Notwithstanding the foregoing, no prepayment charge of any kind
shall apply in respect to any prepayment resulting from Lender’s application of
any insurance proceeds or condemnation awards to the outstanding principal
balance of the Loan.

 

  11.3. Effect of Prepayment. No partial prepayment of this Note shall change
any Due Date or the I/O Payment Amount, unless Lender otherwise agrees in
writing.

[TEXT CONTINUES ON FOLLOWING PAGE]

 

- 13 -



--------------------------------------------------------------------------------

  11.4. Waiver. Borrower waives any right to prepay this Note except under the
terms and conditions set forth in this Section 11 and agrees that if this Note
is prepaid, Borrower shall pay the prepayment charge set forth above. Borrower
hereby acknowledges that: (a) the inclusion of this waiver of prepayment rights
and agreement to pay the prepayment charge for the right to prepay this Note was
separately negotiated with Lender; (b) the economic value of the various
elements of this waiver and agreement was discussed; and (c) the consideration
given by Borrower for the Loan was adjusted to reflect the specific waiver and
agreement negotiated between Borrower and Lender and contained herein.

Borrower’s Initials                     

[TEXT CONTINUES ON FOLLOWING PAGE]

 

- 14 -



--------------------------------------------------------------------------------

12. DEFEASANCE-FULL.

 

  12.1. Borrower Right to Defease. At any time during the Defeasance Option
Period, Borrower may elect to effect a Defeasance in accordance with the
provisions of this Section 12, at Borrower’s sole cost and expense.

 

  12.2. Conditions. Borrower shall only have the right to cause a Defeasance if
all of the following conditions have been satisfied:

 

  (a) Notice. Borrower shall give at least 60 days but not more than 90 days
written notice to Lender specifying the Borrower’s intended Defeasance Date.
Simultaneously with the delivery of such notice, Borrower shall deposit with
Lender an amount estimated by Lender to be sufficient to reimburse Lender’s
anticipated expenses in connection with the Defeasance, for which Borrower shall
be solely responsible whether or not the Defeasance shall be completed. If any
such notice shall have been given by Borrower, Borrower shall be obligated to
complete the Defeasance on the Defeasance Date, unless such notice is revoked in
writing by Borrower prior to the Defeasance Date. Upon completion of the
Defeasance or revocation by Borrower as specified above, Lender shall return any
surplus deposit to Borrower;

 

  (b) No Default. No Default shall exist or would exist with notice or passage
of time, or both, either on the date of receipt of Borrower’s notice under
Section 12.2.a above or on the Defeasance Date;

 

  (c) Payments. Borrower shall pay in full, on or before the Defeasance Date
(i) all unpaid interest accruing under this Note to and including the Defeasance
Date (or otherwise cause Successor Borrower to assume liability for such
interest), (ii) all other sums due under this Note and the other Loan Documents
on or before the Defeasance Date, (iii) all escrow, closing, recording, legal,
appraisal, Rating Agency and other fees, costs and expenses paid or incurred by
Lender or its agents in connection with the Defeasance, the release of the lien
of the Deed of Trust on the Property, the review of the proposed Defeasance
Collateral and the preparation of the Defeasance Security Agreements and related
documentation, and (iv) any revenue, documentary stamp, intangible or other
taxes, charges or fees due in connection with the transfer or assumption of this
Note or the Defeasance;

 

  (d) Deliveries. Borrower shall, at Borrower’s sole cost and expense, deliver
the following items to Lender on or before the Defeasance Date:

 

  (i)

The Defeasance Collateral, as substitute collateral for the Loan, provided
however the principal and interest payments under the Defeasance Collateral
(without regard to earnings from reinvestment of proceeds) must be, in timing
and amounts, sufficient to provide for payment prior, but as close as possible,
to (A) all Due Dates

 

- 15 -



--------------------------------------------------------------------------------

 

occurring after the Defeasance Date, (with each such payment being equal to or
greater than the amount of the corresponding I/O Payment Amount) and (B) the
Maturity Date (with such payment being equal to or greater than the amount of
the principal and interest payment due on the Maturity Date); and provided
further, however, that Borrower shall take such actions, enter such agreements
and issue such orders or directions (including those specified below), as are
necessary or appropriate and in accordance with customary commercial standards
to effectuate book-entry transfers and pledges through the book-entry facilities
of the institution holding the Defeasance Collateral or otherwise to create and
perfect a valid, enforceable, first priority security interest in the Defeasance
Collateral in favor of Lender;

 

  (ii) The Defeasance Security Agreements creating, attaching and perfecting a
first priority security interest in favor of Lender in the Defeasance Collateral
under the law of the jurisdiction selected by Lender, which agreements shall
provide, among other things, that all payments generated by the Defeasance
Collateral shall be paid directly to Lender and applied by Lender to amounts
then due and payable under this Note;

 

  (iii) A certificate of Borrower certifying that all of the requirements of
this Section 12 have been satisfied;

 

  (iv) Opinions of counsel for Borrower, addressed to Lender and all Rating
Agencies and delivered by counsel satisfactory to Lender, subject only to
customary assumptions, qualifications and exceptions, stating, among other
things, that (A) Lender has a perfected first priority security interest in the
Defeasance Collateral, (B) the Defeasance Security Agreements are enforceable
against Borrower in accordance with their terms and (C) any REMIC that holds
this Note immediately prior to the Defeasance Date will not, as a result of the
Defeasance, fail to maintain its status as a REMIC;

 

  (v) A certificate, addressed to Lender and all Rating Agencies, from a firm of
independent certified public accountants acceptable to Lender, subject only to
customary assumptions, qualifications and exceptions, certifying that the
Defeasance Collateral satisfies the requirements of Section 12.2.d. (i) above
and certifying that in no fiscal year of Successor Borrower will the interest
earned on the Defeasance Collateral exceed the interest payable for the same
period on the Loan under this Note;

 

- 16 -



--------------------------------------------------------------------------------

  (vi) If this Note is held by a REMIC, written evidence from all of the Rating
Agencies that the Defeasance will not result in a downgrading, withdrawal or
qualification of the respective ratings in effect immediately prior to the
Defeasance for any securities representing interests in such REMIC which are
then outstanding; and

 

  (vii) Such other certificates, opinions, documents or instruments as are
customary in commercial mortgage defeasance transactions to effect the
Defeasance.

 

  (e) Release of Lien. Upon satisfaction of all conditions specified in this
Section 12, the Property and the Collateral shall be released from the lien of
the Deed of Trust and the other Loan Documents, and the Defeasance Collateral
and the proceeds thereof shall constitute the only collateral securing the
obligations of Borrower under this Note and the other Loan Documents. Lender
shall, at Borrower’s expense, prepare, execute and deliver any instruments
reasonably necessary to release the lien of the Deed of Trust from the Property
and the Collateral.

 

  (f)

Assignment and Assumption. In connection with the Defeasance, Borrower shall, at
the request of Lender, assign all of its right, title and interest in and to the
pledged Defeasance Collateral and all its obligations and rights under this Note
and the Defeasance Security Agreements to Successor Borrower. Successor Borrower
shall execute an assumption agreement in form and substance customary in
commercial mortgage defeasance transactions, pursuant to which it shall assume
Borrower’s obligations under this Note and the Defeasance Security Agreements.
As conditions to such assignment and assumption, Borrower shall (i) deliver to
Lender opinions of counsel addressed to Lender and all Rating Agencies, in form
and substance customary in commercial Defeasance transactions and delivered by
counsel satisfactory to Lender, and subject only to customary assumptions,
qualifications and exceptions, stating, among other things, that such assumption
agreement is enforceable against Borrower and Successor Borrower in accordance
with its terms and that this Note and the Defeasance Security Agreements, as so
assumed, are enforceable against Successor Borrower in accordance with their
respective terms, and that the bankruptcy of any affiliate of Successor Borrower
will not affect the assets of Successor Borrower; and (ii) pay all costs and
expenses incurred by Lender or its agents in connection with such assignment and
assumption (including, without limitation, the formation or review of Successor
Borrower and the preparation of the assumption agreement and related
documentation). Upon such assumption by Successor Borrower, Borrower shall be
relieved of its obligations under this Note, the Defeasance Security Agreements
and the other Loan Documents other than (iii) representations and warranties
made in connection with the Defeasance, (iv) the obligation to effect the

 

- 17 -



--------------------------------------------------------------------------------

 

Defeasance in accordance with this Section 12, and to provide further assurances
as necessary to do so, (v) liability for losses to Lender resulting from an
avoidance, rescission or set-aside of the Defeasance as a result of actions
taken or suffered by Borrower, and (vi) those obligations which are specifically
intended to survive the repayment of the Loan or other termination, satisfaction
or assignment of this Note, the Defeasance Security Agreements or the other Loan
Documents or Lender’s exercise of its rights and remedies under any of such
documents and instruments.

 

13. WAIVER OF JURY TRIAL. LENDER AND BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
THIS NOTE OR ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTIONS OF LENDER OR BORROWER.
THIS PROVISION IS A MATERIAL INDUCEMENT FOR LENDER TO MAKE THE LOAN TO BORROWER.

[NO FURTHER TEXT ON THIS PAGE]

 

- 18 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Promissory Note
Secured by Repayment Guaranty as of the day and year first written above.

 

BORROWER: PR HYATTSVILLE LLC, a Delaware limited
liability company By:  

/s/ Robert F. McCadden

Name:   Robert F. McCadden Title:   President



--------------------------------------------------------------------------------

Loan No. 51-0906315

EXHIBIT A TO PROMISSORY NOTE

Additional Terms And Conditions

This Exhibit A is attached to and forms a part of that Promissory Note (“Note”)
executed by PR HYATTSVILLE LLC, a Delaware limited liability company
(“Borrower”) in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION (“Lender”).

 

1. DISBURSEMENT OF LOAN PROCEEDS; LIMITATION OF LIABILITY. Borrower hereby
authorizes Lender to disburse the proceeds of the Loan, after deducting any and
all fees owed by Borrower to Lender in connection with the Loan, to First
American Title Insurance Company. With respect to such disbursement, Borrower
understands and agrees that Lender does not accept responsibility for errors,
acts or omissions of others, including, without limitation, the escrow company,
other banks, communications carriers or clearinghouses through which the
transfer of Loan proceeds may be made or through which Lender receives or
transmits information, and no such entity shall be deemed Lender’s agent. As a
consequence, Lender shall not be liable to Borrower for any actual (whether
direct or indirect), consequential or punitive damages which may arise with
respect to the disbursement of Loan proceeds, whether or not (a) any claim for
such damages is based on tort or contract, or (b) either Lender or Borrower knew
or should have known of the likelihood of such damages in any situation.

 

2. FINANCIAL STATEMENTS.

 

  2.1 Statements Required. During the term of the Loan and while any liabilities
of Borrower to Lender under any of the Loan Documents remain outstanding and
unless Lender otherwise consents in writing, Borrower shall provide or cause to
be provided Lender the following for Borrower and/or Trustor (collectively,
“Financial Reports”), as applicable:

 

  (a) Operating Statement. Not later than 30 days after and as of the end of
each calendar month during the period prior to any sale of the Loan, and
thereafter not later than 60 days after and as of the end of each calendar
quarter, Borrower shall deliver to Lender an operating statement, signed and
dated by Trustor, showing all revenues and expenses during such month or quarter
and year-to-date, relating to the Property, including, without limitation, all
information requested under any of the Loan Documents;

 

  (b) Rent Roll. Not later than 30 days after and as of the end of each calendar
month during the period prior to any sale of the Loan, and thereafter not later
than 60 days after and as of the end of each calendar quarter, Borrower shall
deliver to Lender a rent roll signed and dated by Trustor, showing the following
lease information with regard to each tenant: the name of the tenant, monthly or
other periodic rental amount and dates of commencement and expiration of the
lease;

 

EXHIBIT A



--------------------------------------------------------------------------------

  (c) Annual Balance Sheet. If requested by Lender, not later than 120 days
after and as of the end of each fiscal year, Borrower shall deliver to Lender a
balance sheet, signed and dated by Borrower or Trustor (as the case may be) and
certified by the chief financial officer of each Borrower or Trustor (or a duly
authorized agent of such Borrower or Trustor) showing all assets and liabilities
of Borrower and Trustor;

 

  (d) Annual Budget. Not later than 120 days after and as of the end of each
fiscal year, Borrower shall deliver, or cause Trustor to deliver, to Lender the
Annual Budget detailing the projected operating expenses and capital
expenditures for the Property for the next fiscal year, signed and dated by
Trustor to be a true, complete and correct copy of the Annual Budget adopted by
Trustor for such fiscal year and upon and after the occurrence of a Trigger
Event, the same shall be reasonably approved by Lender;

 

  (e) Annual Operating Statement. Not later than 120 days after and as of the
end of the applicable fiscal year, Borrower shall deliver to Lender an unaudited
operating statement showing all revenues and expenses during said fiscal year
relating to the Property and certified by the chief financial officer of
Borrower or Trustor;

 

  (f) Occupancy Report. Not later than 30 days after and as of the end of each
calendar month, upon Lender’s request, during the period prior to any sale of
the Loan, and thereafter not later than 60 days after and as of the end of each
calendar quarter, Borrower shall deliver to Lender a summary report containing
each of the following with respect to the Property for the most recently
completed calendar month or quarter (as applicable): (A) aggregate sales (to the
extent applicable) by tenants under leases on an actual and on a comparable
store basis, and (B) aggregate occupancy of the Property by anchor space and
in-line store space;

 

  (g) Quarterly Debt Service Coverage Ratio Statement. Not later than sixty
(60) days after the end of each calendar quarter, a debt service coverage ratio
statement setting forth the Debt Service Coverage Ratio for the applicable
quarter acceptable to Lender; and

 

  (h) Other Information. From time to time, upon Lender’s delivery to Borrower
or Trustor of at least 30 days’ prior written notice, such other information
with regard to Borrower, Trustor, principals of Borrower or Trustor, guarantors
or the Property as Lender may reasonably request in writing.

Notwithstanding the foregoing, Borrower and/or Trustor shall not be obligated to
deliver any Financial Reports for the fourth (4th) calendar quarter provided
such information is provided to Lender in annual reports delivered no later than
120 days after and as of the end of the applicable calendar year.

 

EXHIBIT A



--------------------------------------------------------------------------------

  2.2. Form; Warranty. Borrower agrees that all financial statements to be
delivered to Lender pursuant to Section 2.1 shall: (a) be complete and correct
in all material respects; (b) present fairly the financial condition of the
party; (c) disclose all liabilities that are required to be reflected or
reserved against; (d) be prepared in accordance with the same accounting
standard used by Borrower and Trustor to prepare the financial statements
delivered to and approved by Lender in connection with the making of the Loan or
other accounting standards acceptable to Lender; and (e) shall be in hardcopy
and electronic format, as available. Borrower agrees that all rent rolls and
other information to be delivered to Lender pursuant to Section 2.1 shall not
contain any misrepresentation or omission of a material fact.

 

  2.3. Late Charge. If any financial statement, leasing schedule or other item
required to be delivered to Lender pursuant to Section 2.1 is not delivered
within ten (10) Business Days following written request by Lender, Borrower
shall promptly pay to Lender, as a late charge, the sum of $500 per item. In
addition, Borrower shall promptly pay to Lender an additional late charge of
$500 per item for each full month during which such item remains undelivered
following written notice from Lender. Borrower acknowledges that Lender will
incur additional expenses as a result of any such late deliveries, which
expenses would be impracticable to quantify, and that Borrower’s payments under
this Section 2.3 are a reasonable estimate of such expenses.

 

3. IMPOUNDS.

 

3.1. Tax Impound. Borrower shall deposit or cause to be deposited with Lender
the following amount(s) (collectively, “Tax Impound”): On the First I/O Due Date
and on each Due Date thereafter, an amount estimated from time to time by Lender
in its reasonable discretion to be sufficient to pay the taxes, assessments and
other liabilities payable by Trustor under Section 6.9 of the Deed of Trust
(“Taxes”) at least 45 days prior to each date on which Taxes become delinquent
(“Delinquency Date”). If Lender determines at any time that the Tax Impound will
not be sufficient to pay any Taxes at least 45 days prior to the Delinquency
Date, Lender shall notify Borrower or Trustor of such determination and Borrower
or Trustor shall deposit with Lender the amount of such deficiency not more than
10 days after Borrower’s or Trustor’s receipt of such notice; provided, however,
if Borrower or Trustor receives notice of any such deficiency less than 45 days
prior to the Delinquency Date, Borrower or Trustor shall deposit the amount of
such deficiency with Lender not more than 3 Business Days after Borrower’s or
Trustor’s receipt of such notice but in no event later than the Business Day
immediately preceding the Delinquency Date. So long as no Default exists, Lender
shall apply the Tax Impound to the payment of the Taxes.

 

3.2.

Insurance Impound. Borrower shall deposit with Lender the following amounts(s)
(collectively, “Insurance Impound”): On the First I/O Due Date and on each Due
Date thereafter, an amount estimated from time to time by Lender in its

 

EXHIBIT A



--------------------------------------------------------------------------------

 

reasonable discretion to be sufficient to pay the premiums for insurance
required to be maintained by Trustor under Section 6.10 of the Deed of Trust
(“Insurance Premiums”) at least 45 days prior to the date on which the current
such insurance policies expire (“Insurance Expiration Date”). If Lender
determines at any time that the Insurance Impound will not be sufficient to pay
the Insurance Premiums at least 45 days prior to the Insurance Expiration Date,
Lender shall notify Borrower or Trustor of such determination and Borrower or
Trustor shall deposit with Lender the amount of such deficiency not more that 10
days after Borrower’s or Trustor’s receipt of such notice; provided, however, if
Borrower or Trustor receives notice of any such deficiency less than 45 days
prior to the Insurance Expiration Date, Borrower or Trustor shall deposit the
amount of such deficiency with Lender not more than 3 Business Days after
Borrower’s or Trustor’s receipt of such notice but in no event later than the
day immediately preceding the Insurance Expiration Date. So long as no Default
exists, Lender shall apply the Insurance Impound to the payment of the Insurance
Premiums.

 

  3.3. General TI Impound. Borrower or Trustor shall deposit with Lender the
following amount(s) (collectively, “General TI Impound”): On the First I/O Due
Date and on each Due Date thereafter, $34,000 or such other amount estimated
from time to time by Lender in its reasonable discretion to be sufficient to pay
for tenant improvements, leasing commissions and other leasing costs
(collectively, “Leasing Costs”) that may be required for new or renewal tenants
in the Property. So long as no Default exists, Lender shall disburse funds from
the General TI Impound to Borrower or Trustor monthly, on a space by space
basis. The portion of the General TI Impound to be disbursed with respect to any
space (“General TI Impound Allocation”) shall equal an amount equal to the
actual Leasing Costs incurred by Borrower. Lender shall disburse funds from the
General TI Impound Allocation for any space upon Lender’s receipt and approval
of each of the following with respect to such space:

 

  (a) Borrower’s or Trustor’s written request for such disbursement, including
the name of the tenant and the location and total net rentable square feet
contained in such space;

 

  (b) a complete copy of a fully executed new lease of such space or a renewal
or extension of the current lease of such space for a term of not less than 5
years at market rent, certified by Trustor to be such;

 

  (c) with respect to any disbursement which, when added to all prior
disbursements, is 90% or less of the original General TI Impound Allocation for
such space:

 

  (i) a reasonably detailed description and cost breakdown of the Leasing Costs
to be paid or reimbursed from the disbursement (“Cost Breakdown”);

 

EXHIBIT A



--------------------------------------------------------------------------------

  (ii) Trustor’s certification that:

 

  (A) the Cost Breakdown is accurate and all tenant improvements shown in the
Cost Breakdown have been completed lien-free, in a workmanlike manner and in
accordance with the requirements of the lease and all laws;

 

  (B) Trustor has actually paid or incurred the Leasing Costs to be paid or
reimbursed from the disbursement; and

 

  (C) the Leasing Costs to be paid or reimbursed from the disbursement are not
in excess of the market-rates for these items;

 

  (iii) in connection with a disbursement in excess of $25,000, if required by
Lender, an inspection report issued by an inspector selected and retained by
Lender, the costs of which shall be paid by Borrower or Trustor, evidencing that
all tenant improvements covered by the disbursement have been completed in a
workmanlike manner and in accordance with applicable building codes; and

 

  (iv) if required by Lender, such other evidence as may be necessary to verify
the current accuracy of the certification and any inspection report, if
required, the costs of which shall be paid by Borrower or Trustor; and

 

  (d) with respect to any disbursement which, when added to all prior
disbursements, is more than 90% of the original General TI Impound Allocation
for such space:

 

  (i) if such disbursement pertains to space to be occupied by a tenant under a
Major Lease, a current estoppel certificate executed jointly and severally by
the tenant of the space and Trustor which shall include, without limitation,
their acknowledgment that:

 

  (A) the lease is in full force and effect and neither Trustor nor the tenant
is in default thereunder;

 

  (B) all tenant improvements required under the lease have been satisfactorily
completed;

 

  (C) all conditions to the tenant’s occupancy of the space and the payment of
rent have been satisfied; and

 

  (D) the tenant is in actual occupancy of and conducting business in the space;

 

EXHIBIT A



--------------------------------------------------------------------------------

  (ii) if such disbursement pertains to space to be occupied by a tenant under a
Lease which is not a Major Lease, a current estoppel certificate executed by
Trustor which shall include, without limitation, their acknowledgment that:

 

  (A) the lease is in full force and effect and neither Trustor nor the tenant
is in default thereunder;

 

  (B) all tenant improvements required under the lease have been satisfactorily
completed;

 

  (C) all conditions to the tenant’s occupancy of the space and the payment of
rent have been satisfied; and

 

  (D) the tenant is in actual occupancy of and conducting business in the space;
and

 

  (iii) if required by Lender, such other evidence as may be necessary to verify
the current accuracy of the estoppel certificate, the costs of which shall be
paid by Borrower or Trustor.

 

  3.4 [Intentionally deleted].

 

  3.5. [Intentionally deleted].

 

  3.6 [Intentionally deleted].

 

  3.7 [Intentionally deleted].

 

  3.8 Capital Expenditures Impound. Borrower or Trustor shall deposit with
Lender the following amount(s) (collectively, “Capital Expenditures Impound”):
On the First I/O Due Date and on each Due Date thereafter, an amount estimated
from time to time by Lender in its reasonable discretion to be sufficient to pay
for payment or reimbursement of the Capital Expenditures (defined below). So
long as no Default exists, Lender shall disburse funds from the Capital
Expenditures Impound to Borrower or Trustor monthly, in increments of no less
than $5,000 per disbursement, to pay or reimburse Borrower or Trustor for the
Capital Expenditures; provided, however, that Lender shall have received and
approved each of the following:

 

  (a) Borrower’s or Trustor’s written request for such disbursement, including a
reasonably detailed description and cost breakdown of the Capital Expenditures
covered by the request and Trustor’s certification that all such Capital
Expenditures have been paid or incurred by Trustor for work completed lien-free
and in a workmanlike manner;

 

  (b) copies of invoices supporting the request for such disbursement;

 

EXHIBIT A



--------------------------------------------------------------------------------

  (c) in connection with a disbursement in excess of $25,000, if required by
Lender, an inspection report signed by an inspector selected by Lender; and

 

  (d) such other evidence as Lender shall require in support of Trustor’s
certification.

Trustor shall complete the lien-free performance or installation of the Capital
Expenditures from time to time as necessary, in a workmanlike manner and in
accordance with all applicable laws, ordinances, rules and regulations.

“Capital Expenditures” shall mean major repairs and replacements to maintain or
improve the Property, including, without limitation, structural repairs, roof
replacements, HVAC repairs and replacements, mechanical and plumbing repairs and
replacements and boiler repair and replacements.

 

  3.9 Disbursement. Lender shall disburse any Impounds to Borrower or Trustor
through a funds transfer of such Impounds initiated by Lender to the following
account or such other account as Borrower or Trustor specifies in a notice to
Lender:

 

Bank Name:    ABA Routing No.:    Account Name:    Account Number:   

Lender shall determine the funds transfer system and other means to be used in
making each such disbursement. Borrower agrees that each such funds transfer
initiated by Lender shall be deemed to be a funds transfer properly authorized
by Borrower or Trustor, even if the transfer is not actually properly authorized
by Borrower or Trustor. Borrower acknowledges that Lender shall rely on the
account number and ABA routing number set forth above or specified in a notice
from Borrower or Trustor to Lender, even if such account number identifies an
account with a name different from the name so specified, or the routing number
identifies a bank different from the bank so specified. If Borrower learns of
any error in the transfer of any Impounds or of any transfer which was not
properly authorized, Borrower shall notify Lender as soon as possible in writing
but in no case more than 14 days after Lender’s first confirmation to Borrower
of such transfer.

 

  3.10

General. All deposits required to be made by Borrower or Trustor under this
Section 3 constitute Impounds as defined in the Deed of Trust and reference is
made to the Deed of Trust for other provisions regarding Impounds, including,
without limitation, a description of the account(s) into which Impounds shall be
deposited. Notwithstanding anything to the contrary in the Deed of Trust, the
following Impounds shall bear interest at a rate established by Lender or its
servicing agent, which may or may not be the highest rate then available:
General TI Impound and Capital Expenditures Impound.

 

EXHIBIT A



--------------------------------------------------------------------------------

 

Lender shall have the right to enter upon the Property at all reasonable times
to inspect any work for which Impounds are now or hereafter required but Lender
shall not be obligated to supervise or inspect any such work or to inform
Borrower or Trustor or any third party regarding any aspect of any such work.
Borrower or Trustor shall pay to Lender all reasonable fees, costs and expenses
charged, paid or incurred by Lender from time to time in connection with any
request of Borrower or Trustor for a disbursement of funds from the Impounds
(other than the Tax Impound and the Insurance Impound). Borrower authorizes
Lender to disburse directly to Lender, from the Impounds or from funds to be
disbursed to Borrower or Trustor from the Impounds, such sums as may be
necessary, at any time and from time to time, to pay all such fees, costs and
expenses.

 

  3.11 Waiver of Impounds. Notwithstanding anything to the contrary contained
herein, Borrower shall not be required to make monthly deposits for the Impounds
referenced in Sections 3.1, 3.2, 3.3 and 3.8 above until the occurrence and
continuance of a Trigger Event. Upon the cure of a Trigger Event pursuant to the
terms of the Loan Documents, and provided no additional Trigger Event shall have
occurred, Lender shall transfer any such funds from the Impounds to Borrower’s
Operating Account within ten (10) Business Days of the date of such cure.

 

  3.12 Cash Management. Borrower shall enter into that certain Cash Management
Agreement dated as of even date herewith among Borrower, Lender, as “Lender”,
and Wells Fargo Bank, National Association, as “Agent” (the “Cash Management
Agreement”) and that certain Clearing Account Agreement dated as of the date
herewith among Borrower and National City Bank, as “Clearing Bank” (the “Lockbox
Agreement”), which such agreements shall govern the collection and disbursement
of all Gross Income (as defined in the Cash Management Agreement) during the
term of the Loan pursuant to the terms thereof.

 

4. RIGHT OF TRANSFER OF PROPERTY. Notwithstanding anything to the contrary
contained in Section 6.15 of the Deed of Trust, Lender shall, from time to time,
consent to the voluntary sale or exchange of all of the Property (“Sale”) by
Trustor so long as no Default has occurred and is continuing and all of the
following conditions precedent have been satisfied:

 

  4.1. Notice. Lender’s receipt of not less than 60 days’ prior written notice
of the proposed sale or exchange;

 

  4.2. Credit Review and Underwriting. Lender’s reasonable determination that
the proposed purchaser, the proposed guarantor(s), if any, and the Property all
satisfy Lender’s then applicable credit review and underwriting standards,
taking into consideration, among other things, (a) any decrease in the
Property’s cash flow which would result from any increase in real property taxes
due to any anticipated reassessment of the Property for tax purposes and (b) Any
requirement of Lender that the purposed purchaser satisfy Lender’s then
applicable criteria for a single purpose bankruptcy remote entity;

 

EXHIBIT A



--------------------------------------------------------------------------------

  4.3. Qualification. Lender’s reasonable determination that the proposed
purchaser (i) possesses satisfactory recent experience in the ownership and
operation of properties similar to the Property, (ii) has adequate net worth and
liquidity (to be determined by Lender in its reasonable discretion) and
(iii) has no material litigation pending;

 

  4.4. Impounds. Lender’s receipt of such new or increased Impounds as Lender
may reasonably require, including, without limitation, new or increased Impounds
for taxes, insurance, tenant improvements and leasing commissions, capital
improvements, capital expenditures and deferred maintenance, and the amendment
of the Loan Documents to require the purchaser to make monthly deposits of such
new or increased Impounds for such purposes thereafter;

 

  4.5. Documents and Instruments. Lender ‘s receipt of such fully executed
documents and instruments as Lender shall reasonably require, in form and
content reasonably satisfactory to Lender, including, without limitation, (a) an
assumption agreement under which the purchaser assumes all obligations and
liabilities of Borrower under this Note and the other Loan Documents and agrees
to such amendments to the Loan Documents as Lender may reasonably require in
order to reflect the change in the borrowing entity and principals and any new
or increased Impounds; (b) an assumption agreement under which substitute
guarantors acceptable in all respects to Lender assume all obligations and
liabilities of the guarantors under the Repayment Guaranty and Limited Guaranty
(if any) in favor of the Lender; and (c) a consent to the sale or exchange by
each existing guarantors and a reaffirmation of each guarantor’s obligations and
liabilities under each guaranty or the execution of new guaranties by new
guarantors reasonably satisfactory to Lender;

 

  4.6 Opinions. The purchaser shall furnish an opinion of counsel satisfactory
to Lender and its counsel (A) that the assumption of the Loan has been duly
authorized, executed and delivered, and that the Note, the assumption agreement
and the other Loan Documents are valid, binding and enforceable against the
purchaser in accordance with their terms, (B) that purchaser, any entity which
is a controlling stockholder, member or general partner of the purchaser, and
any additional signatory of the purchaser have been duly organized, and are in
existence and good standing, and (C) with respect to such other matters as
Lender may reasonably request;

 

  4.7. Title Insurance. If required by Lender, delivery to Lender of evidence of
title insurance reasonably satisfactory to Lender insuring Lender that the lien
of the Deed of Trust and the priority thereof will not be impaired or affected
by reason of such sale or exchange of the Property;

 

EXHIBIT A



--------------------------------------------------------------------------------

  4.8. Assumption Fee. Payment to Lender of an assumption fee equal to $25,000
for the first Sale and .5% of the then outstanding principal balance of this
Note for each subsequent Sale (each, an “Assumption Fee”);

 

  4.9. Costs and Expenses. Reimbursement to Lender of any and all costs and
expenses paid or incurred by Lender in connection with such sale or exchange and
Lender’s consent thereto, including, without limitation, all in-house or outside
counsel attorneys’ fees, title insurance fees, appraisal fees, inspection fees,
environmental consultant’s fees and any fees or charges of the applicable Rating
Agencies;

 

  4.10. No Downgrade. If required by Lender, delivery to Lender of written
evidence from the Rating Agencies that such sale or exchange will not result in
a downgrading, withdrawal or qualification of the respective ratings in effect
immediately prior to the sale or exchange for any securities issued in
connection with the securitization of the Loan which are then outstanding; and

 

  4.11. No Adverse REMIC Event. If required by Lender, delivery to Lender of an
opinion of tax counsel, in form and content and issued by tax counsel
satisfactory to Lender’s counsel, that such sale or exchange shall not
(a) constitute a “significant modification” of the Loan within the meaning of
Treasury Regulation Section 1.860G-2(b) or (b) cause the Loan to fail to be a
“qualified mortgage” within the meaning of Section 860G(a)(3)(A) of the Code.

Lender shall fully release Borrower and each existing guarantor from any further
obligation or liability to Lender under this Note and the other Loan Documents
upon the assumption by the purchaser and each new guarantor of all such
obligations and liabilities and the satisfaction of all other conditions
precedent to a sale or exchange in accordance with the provisions of this
Section.

 

5. PREPAYMENT.

 

  5.1 The Note contains provisions which permit: Full Defeasance Only.

 

6. MEZZANINE OPTION.

 

  6.1

Lender shall have the right (the “Mezzanine Option”), at Lender’s expense, at
any time to divide the loan into two parts, a mortgage loan and a mezzanine
loan, provided, that (i) the total loan amounts for such mortgage loan and such
mezzanine loan shall equal the then outstanding amount of the Loan immediately
prior to Lender’s exercise of the Mezzanine Option, and (ii) the weighted
average interest rate of such mortgage loan and mezzanine loan shall initially
equal the Interest Rate. Borrower shall cooperate with Lender in Lender’s
exercise of the Mezzanine Option in good faith and in a timely manner, which
such cooperation shall include, but not be limited to, (i) executing such
amendments to the Loan Documents and Borrower or any managing member’s
organizational documents as may be reasonably requested by Lender or requested
by

 

EXHIBIT A



--------------------------------------------------------------------------------

 

the Rating Agencies, (ii) creating a single purpose, bankruptcy remote entity
satisfying the requirements of the Borrower’s Certificate and of the Rating
Agencies (the “Mezzanine Borrower”), which such Mezzanine Borrower shall
(A) own, directly or indirectly, 100% of the equity ownership interests in
Borrower (the “Equity Collateral”), and (B) together with such constituent
equity owners of such Mezzanine Borrower as may be designated by Lender, execute
such agreements, instruments and other documents as may be required by Lender in
connection with the mezzanine loan (including, without limitation, a promissory
note evidencing the mezzanine loan and a pledge and security agreement pledging
the Equity Collateral to Lender as security for the mezzanine loan); and
(iii) delivering such opinions, title endorsements, UCC title insurance policies
and other materials as may be required by Lender or the Rating Agencies.

 

7. COMPONENT NOTES.

 

  7.1 Lender, without in any way limiting Lender’s other rights hereunder, in
its sole and absolute discretion, shall have the right at any time to require
Borrower to execute and deliver “component” notes (including senior and junior
notes), which notes may be paid in such order of priority as may be designated
by Lender, provided that (i) the aggregate principal amount of such “component”
notes shall equal the outstanding principal balance of the Loan immediately
prior to the creation of such “component” notes, (ii) the weighted average
interest rate of all such “component” notes shall on the date created equal the
interest rate which was applicable to the Loan immediately prior to the creation
of such “component” notes, (iii) the debt service payments on all such
“component” notes shall on the date created equal the debt service payment which
was due under the Loan immediately prior to the creation of such component notes
and (iv) the other terms and provisions of each of the “component” notes shall
be identical in substance and substantially similar in form to the Loan
Documents. Borrower, at its cost and expense, shall cooperate with all
reasonable requests of Lender in order to establish the “component” notes and
shall execute and deliver such documents as shall reasonably be required by
Lender and any Rating Agency in connection therewith, all in form and substance
reasonably satisfactory to Lender and satisfactory to any Rating Agency,
including, without limitation, the severance of security documents if requested.
In the event Borrower fails to execute and deliver such documents to Lender
within five (5) Business Days following such request by Lender, Borrower hereby
absolutely and irrevocably appoints Lender as its true and lawful attorney,
coupled with an interest, in its name and stead to make and execute all
documents necessary or desirable to effect such transactions, Borrower ratifying
all that such attorney shall do by virtue thereof.

It shall be a Default under this Agreement, the Deed of Trust and the other Loan
Documents if Borrower fails to comply with any of the terms, covenants or
conditions of this Section 7.1 of Exhibit A after expiration of ten
(10) Business Days after notice thereof.

 

EXHIBIT A



--------------------------------------------------------------------------------

8. CONVERSION TO REGISTERED FORM.

 

  8.1 At the request of Beneficiary, Borrower shall appoint, as its agent, a
registrar and transfer agent (the “Registrar”) reasonably acceptable to Lender
which shall maintain, subject to such reasonable regulations as it shall
provide, such books and records as are necessary for the registration and
transfer of the Note in a manner that shall cause the Note to be considered to
be in registered form for purposes of Section 163(f) of the Code. The option to
convert the Note into registered form once exercised may not be revoked. Any
agreement setting out the rights and obligation of the Registrar shall be
subject to the reasonable approval of Beneficiary. Borrower may revoke the
appointment of any particular person as Registrar, effective upon the
effectiveness of the appointment of a replacement Registrar. The Registrar shall
not be entitled to any fee from Borrower or Lender or any other lender in
respect of transfers of the Note and other Loan Documents.

[NO FURTHER TEXT ON THIS PAGE]

 

EXHIBIT A



--------------------------------------------------------------------------------

Loan No. 51-0906315

EXHIBIT B TO PROMISSORY NOTE

Loan Documents and Other Related Documents

This Exhibit B is attached to and forms a part of that Promissory Note (“Note”)
executed by PR PRINCE GEORGE’S PLAZA LLC, a Delaware limited liability company
(“Borrower”) in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION (“Lender”).

 

1. LOAN DOCUMENTS. The documents numbered 1.1 through 1.16 below of even date
herewith (unless otherwise specified) and any amendments, modifications and
supplements thereto which have received the prior written approval of Lender and
any documents executed in the future that are approved by Lender and that recite
that they are “Loan Documents” for purposes of this Note are collectively
referred to as the “Loan Documents”.

 

  1.1. Deed of Trust;

 

  1.2. Repayment Guaranty;

 

  1.3. Limited Guaranty;

 

  1.4. State of Delaware Uniform Commercial Code - Financing Statements - Form
UCC-1;

 

  1.5. Borrower’s SPE Certificate;

 

  1.6. Estoppels, Non-Disturbance and Attornment Agreements of various date(s);

 

  1.7. Subordination Agreements, and Estoppels, Non-Disturbance and Attornment
Agreements of various date(s);

 

  1.8. Assignment of Management Contracts together with Consent, Subordination
and Agreement of Manager;

 

  1.9. Agreement Regarding Required Insurance;

 

  1.10. Payment Method Agreement;

 

  1.11. Cash Management Agreement;

 

  1.12. Clearing Account Agreement;

 

  1.13. “O&M Plan” letter (Asbestos);

 

  1.14. “O&M Plan” letter (Lead Paint”);

 

EXHIBIT C



--------------------------------------------------------------------------------

  1.15. Post Closing Letter; and

 

  1.16. Escrow Letter.

 

2. OTHER RELATED DOCUMENTS WHICH ARE NOT LOAN DOCUMENTS.

 

  2.1 This Note;

 

  2.2. Borrower’s Authorization;

 

  2.3. Bankruptcy Non-Consolidation Opinion of Borrower’s legal counsel; and

 

  2.4. Hazardous Materials Indemnity Agreement.

 

EXHIBIT A